Citation Nr: 1617731	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral foot condition, manifested by pain and numbness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to October 1996.  In June 2014 testimony, the Veteran also reported subsequent periods of active duty and/or active duty for training, with a period of deployment to Iraq from December 2007 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was before the Board in August 2014, when entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, was denied and entitlement to service connection for a bilateral foot condition, manifested by pain and numbness was remanded for additional development and consideration.  It now returns for appellate review.

In June 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, February 2014 testimony, Veteran reported a period of deployment to Iraq from December 2007 to January 2008.  However, while there are service treatment records with such dates associated with the record, the characterization of such service is not established by the record.  This is especially relevant as the October 2014 foot conditions examination report stated that the Veteran reported he had been diagnosed with pes planus since 1999, bilateral plantar fasciitis with pain on his arches since early 2000's although he could not recall a specific date, and bilateral heel spurs in 2004, nonetheless this demonstrates that some foot disabilities may have preexisted a period of active service, thus the claim should also be addressed on this basis.  Thus, on remand, all periods of the Veteran's active duty, active duty for training or inactive duty for training should be verified. 

As noted above, the October 2014 VA foot conditions noted the Veteran reported his foot disabilities onset prior to his deployment from December 2007 to January 2008.  Thus, the Board finds another VA examination is necessary to determine whether the Veteran's identified foot disabilities clearly and unmistakably preexisted any period active service and were not aggravated thereby.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

Additionally, as relevant to treatment records, the October 2014 VA foot conditions examination report indicated the Veteran received private treatment from Kaiser Permanente for foot treatment from 1999 to the present.  However, private treatment records from Kaiser Permanente are not associated with the claims file.  Thus, on remand, the Veteran should be requested to identify any outstanding private treatment records, to include those from Kaiser Permanente, and, after obtaining any necessary authorization from the Veteran, the AOJ should obtain such records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, in light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The evidence with Virtual VA reflects the Veteran most recently treatment from the Golden Outpatient Clinic, part of the VA Eastern Colorado Health Care System in January 2015.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from VA Eastern Colorado Health Care System, and all associated outpatient clinics, since January 2015, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian to verify all periods of the Veteran's active duty, active duty for training or inactive duty for training.

2.  Obtain the Veteran's VA treatment records, since January 2015, from the VA Eastern Colorado Health Care System, and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies, to include from Kaiser Permanente, for foot treatment from 1999 to the present.  All attempts to obtain any records must be documented in the claims file.  The AOJ must make two attempts to obtain any records unless the first attempt demonstrates that further attempts would be futile.  If records are identified but not obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.

4.  Thereafter, schedule the Veteran for a VA examination in order to ascertain the etiology of any identified foot disability.  The entire claims file should be made available for review, to include a complete copy of this remand. 

Upon examination of the Veteran and review of the record, the examiner must provide an opinion whether it is clear and unmistakable (obvious and manifest) that any identified foot disability (to include pes planus, bilateral plantar fasciitis, heel spurs bilaterally and bilateral hallux valgus with degenerative changes at the first metatarsophalangeal joint) preexisted service any period of active service.  If it is found that any foot disability preexisted any period of active service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then address whether the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the disability was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease. 

The examiner must provide a complete rationale for any opinion expressed. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





